          Case 1:18-cv-12359-KPF Document 60 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X
VICTOR CAMPOS
on behalf of himself, FLSA Collective
Plaintiffs and the Class,


                     Plaintiffs,
                                                       Case No.: 18 CV 12359
        -against-                                  A
                                                   N
                                                       RULE 68 JUDGMENT
LENMAR RESTAURANT INC. d/b/a
PIETRO’S and WILLIAM BRUCKMAN,

                    Defendants.



        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

LENMAR RESTAURANT INC. d/b/a PIETRO’S and WILLIAM BRUCKMAN (collectively,

“Defendants”), having offered to allow Plaintiffs VICTOR CAMPOS and TOMISLAV

MIHATOV (“Plaintiffs”) to take a judgment against them, jointly and severally, in the sum of

Seventeen Thousand Five Hundred Dollars ($17,500.00), in accordance with the terms and

conditions of the Defendants’ Rule 68 Offer dated November 5, 2020 and filed as Exhibit A to

Docket Number 58;

        WHEREAS, on November 18, 2020, Plaintiffs’ attorney having confirmed Plaintiffs’

acceptance of Defendants’ Offer of Judgement (Dkt. No. 58);

        It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiffs in accordance with the terms and conditions of Defendants’ Rule 68 Offer dated

November 5, 2020 and filed as Exhibit A to Docket Number 58. The Clerk is directed to close this

case.
        Case 1:18-cv-12359-KPF Document 60 Filed 11/19/20 Page 2 of 2




SO ORDERED:

Dated: November 19, 2020                 ___________________________________
       New York, New York                Judge Katherine Polk Failla
                                         United States District Judge
